Citation Nr: 0315229	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
December 1947 and from February 1952 to February 1956.  The 
appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death, 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, and eligibility to dependent's educational assistance 
under 38 U.S.C.A. Chapter 35.


FINDINGS OF FACT

1.  The veteran's death in March 2000 was caused by 
cardiorespiratory failure as a consequence of an acute 
myocardial infarction due to or as a consequence of a coma.  
Diabetes mellitus was a significant condition contributing to 
death.  

2.  At the time of the veteran's death, service connection 
was in effect for status post right total hip replacement, 
rated 50 percent disabling; right total knee replacement, 
rated 30 percent disabling; left total knee replacement, 
rated 30 percent disabling; osteoarthritis of the lumbar 
spine, rated 20 percent disabling; bronchitis, rated 
10 percent disabling and osteoarthritis, rated noncompensably 
disabling.  The veteran had been assigned a total rating for 
compensation purposes since March 1999.

3.  The conditions implicated in the veteran's death, to 
include cardiopathy were not manifested in service or within 
the first post service year following each of the veteran's 
periods of service.  

4.  The veteran's service-connected disabilities are not 
shown to have aided in or assisted in the production of 
death, nor was the veteran materially less capable of 
resisting the effects of the disease processes implicated in 
his death as a result thereof.  

5.  The veteran's service-connected disabilities when not 
continuously rated totally disabling for 10 years prior to 
his death.

6.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.322 (2002).  

3.  The criteria for dependent eligibility assistance under 
Chapter 35, Title 38 United States Code have not been. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant copies of the 
appealed rating decision and a statement of the case in March 
2001 and a supplemental statement of the case in August 2001.  
These documents, collectively, provided notice of the law and 
governing regulations and the evidence needed to support the 
appellant's claims for the benefits sought.  Additionally, in 
letters dated in May 2000 and May 2001 the appellant was 
notified of the evidence needed to substantiate her claims.  
The May 2001 letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain on her behalf.  The appellant responded to this letter 
by requesting VA obtain the veteran's terminal 
hospitalization records on her behalf and VA accomplished 
such action.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claims at 
this time without providing additional assistance to her in 
the development of the claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2002).

Entitlement to Service Connection for the Cause of the 
Veteran's Death and/or to DIC under 38 U.S.C.A. § 1318

Factual Background

The veteran's death certificate shows that the veteran died 
in March 2000 while hospitalized at a private medical 
facility.  The cause of death was noted to be 
cardiorespiratory failure due to or as a consequence of acute 
myocardial infarction due to or as a consequence of a coma.  
Diabetes mellitus was indicated as a condition contributing 
to death but not related to cause.  There was no autopsy.
At the time of death, service connection was in effect for 
status post right total hip replacement, rated 50 percent 
disabling; right total knee replacement, rated 30 percent 
disabling; left total knee replacement, rated 30 percent 
disabling; osteoarthritis of the lumbar spine, rated 
20 percent disabling; bronchitis, rated 10 percent disabling 
and osteoarthritis, rated noncompensably disabling.  The 
combined rating for these disabilities was 80 percent and the 
veteran had been in receipt of a total rating for 
compensation purposes since March 1999.  

Service medical records for each of the veteran's periods of 
service are negative for any complaints and/or findings of 
cardiopathy and/or diabetes mellitus.  Service medical 
records do show that the veteran sustained an injury to his 
left knee in service for which he was granted service 
connection by an RO rating decision in May 1948.  Following 
the veteran's second period of service, he was hospitalized 
by VA in August 1950 for complaints referable to his left 
knee and underwent a left knee arthrotomy and medial 
meniscectomy for a torn medial meniscus.  

Service connection for chronic bronchitis was established by 
an RO rating decision in September 1956 following a VA 
examination significant for a diagnosis of that disorder and 
a review of the veteran's service medical records showing a 
history of chronic cough during his service in Korea.  
Thereafter, secondary service connection for a right knee 
disorder was established by an RO rating action in April 
1991.  

Private clinical records were received from the Marlborough 
Hospital in January 1992.  These records reflect 
hospitalization in October 1991 for left foot pain.  A 
history obtained at the time revealed that the veteran had 
known diabetes mellitus and coronary artery disease and had 
recovered from an acute myocardial infarction sustained in 
November 1990.   The veteran's past history included 
bilateral total knee replacements, as well as being a heavy 
smoker and having chronic bronchitis.  At the time of the 
hospitalization, a circulatory problems of the left lower 
extremity and a non-healing ulcer was reported on the left 
foot.  Absent improvement, he was considered to be at risk 
for amputation.

Secondary service connection for left and right hip disorders 
and a low back disorder was established by an RO rating 
action dated in February 1994.

On a VA examination in May 1997 the veteran was noted to have 
a prosthesis consisting of a right total hip replacement 
carried out in February 1996; a right total knee replacement 
carried out in 1986 and again in 1992 because of failure; and 
a left total knee replacement carried out in 1985 and again 
in 1991 because of failure.  It was also noted that in 1991 
he underwent a right to left femoral bypass graft because of 
a nonhealing lower leg ulcer, which developed when he was 
convalescing from the left knee replacement surgery in 1991.  
It was also noted that the veteran carried a diagnosis of 
osteoarthritis of the spine and that he had an acute 
myocardial faction in 1990.  

In a letter dated in January 1999, Raul A. Landa, M.D., 
reported that the veteran had underwent a left above-the-knee 
amputation in January 1999 because of severe vascular disease 
associated with two nonhealing ulcers of his left leg and 
peripheral vascular disease with diabetes mellitus.  

In March 1999 the veteran submitted an application for 
increased compensation based on individual unemployabilities.  
Private treatment records received in connection with the 
veteran's claim for individual unemployability included an 
April 1998 letter from Richard D.  Scott, M.D.  Dr. Scott 
noted that the veteran suffered from osteoarthritis and had 
undergone bilateral revision total knee replacement.  
Dr. Scott also noted that the veteran suffered from 
peripheral vascular disease, coronary artery disease and 
diabetes and had replacement of the right hip.  The veteran 
was totally disabled (100 percent disabled) and would never 
be able to return to his occupation.  

The veteran was granted a total rating based on individual 
unemployability, effective from March 1999, by an RO rating 
action dated in January 2000.  

Medical records associated with the veteran's terminal 
hospitalization at the Wiliam W. Backus Hospital in March 
2000 show that in late March 2000 the veteran was brought 
into an emergency room by ambulance because he had passed out 
in the restroom of a Casino.  He was resuscitated on the way 
to the emergency room and was intubated.  On arrival to the 
emergency room the veteran was unconscious.  He was admitted 
to the ICU and placed on an external pacemaker initially and 
thereafter placed on a ventilator.  He was seen by a 
neurologist and the neurological impression was post 
hypoxemic brain damage and associated myoclonic jerks.  It 
was determined that he was in a coma because of hypoxemic 
brain damage and that his overall prognosis was very poor.  
The family agreed to withdraw his life support measures and 
he expired on the evening of the third hospital day.  A 
report of physical examination in connection with the 
veteran's terminal hospitalization shows the following 
diagnostic assessments:  Status post cardiac arrest, possible 
myocardial infarction, coma secondary to status post cardiac 
arrest, history of chronic obstructive pulmonary disease, 
acute respiratory failure, diabetes mellitus, abnormal 
electrolytes including hypokalemia, status post left above-
knee amputation, peripheral vascular disease, and history of 
previous myocardial infarction.  

In a statement dated in June 2000, Richard C. Sumner, M.D. 
reported that the veteran had been under his care for a 
number of years for multiple problems, including peripheral 
vascular disease and multiple orthopedic problems and 
eventual amputation of the left leg, coronary artery disease, 
diabetes, congestive heart failure, chronic bronchitis, 
chronic atrial fibrillation, and prostatism.  Dr. Sumner 
stated, "these problems were responsible for his recent 
death." 

Analysis

The evidence reveals that the veteran's death in March 2000 
was caused by severe cardiomyopathy with hypoxemic brain 
damage as a consequence of a coma.  The service medical 
records do not reveal the presence of any cardiomyopathy and 
the post service medical records do not reveal any heart 
disease until the 1990's, many years after the veteran's 
service.  Nor does the evidence link the veteran's 
cardiomyopathy to disease or injury in service, or to a 
service-connected disability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

It is the appellant's contention that the veteran's service-
connected disabilities and multiple related surgeries, in 
addition to his service-connected respiratory disorder, 
placed a strain on his heart and contributed to his fatal 
heart attack.  Her contentions are somewhat corroborated by 
Dr. Sumner who includes multiple orthopedic problems and 
chronic bronchitis among a number of disabilities from which 
the veteran suffered during his lifetime and then indicates 
that, apparently collectively, these disorders were 
responsible for his death.  The Board notes however that 
regulations provide that it is not sufficient to show that a 
service-connected disability causally shared in producing 
death.  It must be shown that there was a causal connection.  
See 38 C.F.R. § 3.312.  

The Board notes that the evidence in its entirety, to include 
the veteran's certificate of death and the report of his 
terminal hospitalization clearly contradict any suggestion 
that the veteran's death was a direct result of events other 
than a process brought on by nonservice-connected heart 
conditions and a coma.  

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service without a review of service medical 
records is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1992).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an accurate 
factual premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  A bare conclusion, even when 
reached by a health care professional is not probative 
without a factual predicate in the record.  Miler v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.  

Here we find that credible probative evidence fails to show 
that service-connected disability in any way contributed 
substantially or materially to the disease processes 
implicated in the veteran's death, identified as an acute 
myocardial infaction.  Neither the veteran's death 
certificate nor his report of terminal hospitalization 
identifies a causal connection between the veteran's death 
and his service-connected disorders.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.  

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  

1.  The veteran's death was not caused by 
his or her own willful misconduct; and 

2.  The veteran was in receipt of or 
entitled to received (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or 

(ii) was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than five years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a), (b); 
38 C.F.R. § 3.22(a).  

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 1, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  66 Fed. Reg. 3388-3392 (January 21, 
2000).  A similar holding was held by the Court in Marso v. 
West, No. 97-2178 (U.S. Vet. App. December 23, 1999).  In 
Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that for the purpose of determining whether a survivor 
is entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (the veteran required to have been rated totally 
disabling for continuous periods of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. 
Cir. 2001) (Nova I) the Federal Circuit addressed a challenge 
to the validity of 38 C.F.R. § 3.22 and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
firstly identical veteran's benefits statute, 38 C.F.R. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statues (1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the 
case and directed VA to stay all proceedings involving claims 
for DIC benefits under 38 U.S.C.A. § 1318 where the outcome 
was dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rule making.  

On April 5, 2000, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefits available under 
38 U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans Advocate, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (Nova II), after reviewing its holding in Nova I, the 
Federal Circuit acknowledged that VA had determined that the 
two statutes at issue should be interpreted in the same way 
and had amended 38 C.F.R. § 20.1106 to provide that claims 
under § 1311(a)(2), like claims under 1318, will be decided 
taken into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
§§ 1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claims had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening--"hypothetical 
entitlement" claims.  The Federal Circuit held that, although 
VA could construe the language of the two statutory sections 
to foreclose the reopening of all total disability claims 
filed during the veteran's lifetime except for CUE claims, VA 
did not address why other grounds for reopening closed 
proceedings (in addition to CUE) should not also be allowed.

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of §§ 1311 and 1318 
concerning the issue of reopening, and to make a rational 
selection among the alternatives with supporting explanation.  
The Federal Circuit revised the stay order imposed on Nova I, 
directing VA to process all DIC claims including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C.A. § 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending rule making proceedings.  

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new or material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was continuously rated totally disabled due to 
his service-connected disabilities for a period of 10 years 
or more at the time of his death.  Hence, the appellant is 
not entitled to DIC under 38 U.S.C.A. § 1318 because the 
evidence does not establish entitlement to a continuous total 
rating for compensation purposes for 10 years before the 
veteran's death.  

Eligibility for Dependent's Educational Assistance 
Under 38 U.S.C.A. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service-
connected disability.  38 C.F.R. § 3.807(a).  In this case, 
the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.807.

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

